DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (2017/0352559).
With regard to claim 1, LIU et al. disclose a method comprising: 
forming a first fin (104.1, 104.2, 104.3) over a semiconductor substrate (102); 
forming a shallow trench isolation region (106) adjacent the first fin (104.1, 104.2, 104.3); and 
forming a cap layer (a substantially fluorine free metal layer, over the work function metal layer, functioning as a cap layer wherein the cap layer covering the fins; for example, see claim 1. Although the applicant uses terms different to those of LIU et al. to describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) over the first fin (104.1, 104.2, 104.3), wherein forming the cap layer comprises: 
performing a pre-clean process to remove a native oxide from exposed surfaces of the first fin (for example, see paragraph [0043]); 


    PNG
    media_image1.png
    524
    703
    media_image1.png
    Greyscale

With regard to claim 6, LIU et al. disclose the sublimation process is performed at a temperature of 80 °C (for example, paragraph [0059], lines 10 – 14) and the deposition process is performed at a temperature of 400 °C (for example, paragraph [0060], lines 8 – 10).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (2017/0352559) in view of CHING et al. (2017/0117391).
With regard to claims 2 - 4, LIU et al. do not disclose the first fin comprises a first semiconductor material of the first fin and a second semiconductor material of the first fin different from the first semiconductor material; wherein forming the first fin comprises: depositing the first semiconductor material over the semiconductor substrate; depositing the second semiconductor material over the first semiconductor material; and patterning the second semiconductor material and the first semiconductor material to form the first fin wherein the first semiconductor material comprises silicon, the second semiconductor material comprises silicon germanium, and the cap layer comprises silicon.
However, CHING et al. disclose the first fin comprises a first semiconductor material (referred to as “210A” by examiner’s annotation shown in fig. 5 below; silicon material; for example, paragraph [0015], lines 3, 4) of the first fin and a second semiconductor material (410 comprises silicon germanium; for example, see column 4, lines 40 - 41) of the first fin different from the first semiconductor material (silicon material); wherein forming the first fin comprises: depositing the first semiconductor material (210A) over the semiconductor substrate (210); depositing the second semiconductor material (410) over the first semiconductor material (210A); and patterning the second semiconductor material (410) and the first semiconductor material (210A) to form the first fin (210A, 410) wherein the first semiconductor material (210A) comprises silicon, the second semiconductor material (410) comprises silicon germanium (for example, see 

    PNG
    media_image2.png
    501
    656
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the LIU et al.’s device to have the first fin comprises a first semiconductor material of the first fin and a second semiconductor material of the first fin different from the first semiconductor material; wherein forming the first fin comprises: depositing the first semiconductor material over the semiconductor substrate; depositing the second semiconductor material over the first semiconductor material; and patterning the second semiconductor material and the first semiconductor material to form the first fin wherein the first semiconductor material comprises silicon, the second semiconductor material comprises silicon germanium, and the cap .
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (2017/0352559) in view of Ng et al. (9,779,947).
With regard to claim 5, LIU et al. do not clearly disclose the first precursor comprises silane (SiH4).
However, Ng et al. disclose the first precursor comprises silane (for example, see column 3, lines 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the LIU et al.’s device to have a step of the first precursor comprises silane (SiH4) as taught by Ng et al. in order to form the cap layer for reducing the number of defects and improve yields in semiconductor fabrication for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (2017/0352559) in view of Dube et al. (9,929,055).
With regard to claim 7, LIU et al. do not clearly disclose hydrogen gas is flowed over the first fin at a flow rate of between 0.2 slm and 5 slm.
However, Dube et al. disclose hydrogen gas is flowed over the first fin at a flow rate of 3 slm. (column 6, lines 36 – 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the LIU et al.’s device to have a step of hydrogen gas is flowed over the first fin at a flow rate of 3 slm as taught by Dube et al. in order to have a cap layer .

7.	Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al. (9,502,538) in view of LIU et al. (2017/0352559).
With regard to claim 8, Jangjian et al. disclose method comprising:
forming an N-well (n-type wells; for example, see column 2, lines 65 – 67) over a substrate (100);
forming a first semiconductor layer (102N1) over the N-well (n-type wells; for example, see column 2, lines 65 – 67), the first semiconductor layer (102N1) comprising a first semiconductor material;
etching the first semiconductor layer (102N1) to form a first recess (114, fig. 1B);
forming a second semiconductor layer (116N1) in the first recess (114, fig. 1B), the second semiconductor layer (116N1) comprising a second semiconductor material;
etching the first semiconductor layer and the second semiconductor layer to form a first fin (102N1, 116N1) comprising the second semiconductor layer and the first semiconductor layer; and
forming a cap layer (118) over the first fin, the cap layer (118) comprising a third semiconductor material, wherein forming the cap layer (118) comprises:
depositing the cap layer (118) over the first fin (102N1, 116N1) from a precursor gas (for example, column 8, lines 34 – 35).

    PNG
    media_image3.png
    555
    834
    media_image3.png
    Greyscale


Jangjian et al. do not clearly disclose a step of removing a native oxide from the second semiconductor layer.
However, LIU et al. disclose a step of removing a native oxide from the second semiconductor layer (referred to as “104A” by examiner’s annotation shown in fig. 5 below; for example, see paragraph [0043]).

    PNG
    media_image4.png
    533
    698
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Jangjian et al.’s device to have a step of removing a native oxide from the second semiconductor layer as taught by LIU et al. in order to have a cap layer is conformally and uniformly grown on the epitaxial layer for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 9, Jangjian et al. disclose the first semiconductor material (a substrate 100 made of semiconductor material) comprises silicon (wherein the semiconductor material includes at least silicon material) and the second semiconductor material (116N1) comprises silicon germanium. (for example, column 6, lines 58, 59).

claim 10, Jangjian et al. disclose the cap layer (118) is deposited in contact with the first semiconductor material (102N1) and the second semiconductor material (116N1).
With regard to claim 11, Jangjian et al. disclose forming a shallow trench isolation region (103) in contact with the first fin (102N1, 116N1). 

8.	Claims 21, 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2014/0273360) in view of Sun et al. (9,461,054).
With regard to claim 21, Cheng et al. disclose a method comprising: forming a first semiconductor fin (layers 2, 6 functioning as a first semiconductor fin), wherein forming the first semiconductor fin (2, 6) comprises:
the first semiconductor layer comprises a first monocrystalline material (a single crystalline semiconductor material 2 functioning as a first monocrystalline material; for example, see paragraph [0043]);
epitaxially growing a second semiconductor layer (6, see paragraph [0078]) over the first semiconductor layer (2), wherein the second semiconductor layer comprises a second monocrystalline material (the single crystalline semiconductor material 6 functioning as the second monocrystalline material; for example, see paragraph [0078]); and
forming a cap layer (a layer 31, covering the first and second layers 2, 6, functioning as a cap layer. Although the applicant uses terms different to those of Cheng et al. to describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is 


    PNG
    media_image5.png
    359
    364
    media_image5.png
    Greyscale

Cheng et al. do not clearly disclose performing an ion implantation process on a substrate to form an N-well; epitaxially growing a first semiconductor layer over the N-well. 
However, Sun et al. disclose performing an ion implantation process on a substrate to form an N-well (25); epitaxially growing a first semiconductor layer (32N) over the N-well (25). (for example, see column 30, lines 40 – 44, figs. 33, 39).

    PNG
    media_image6.png
    466
    663
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Cheng et al.’s device to include steps of performing an ion implantation process on a substrate to form an N-well; epitaxially growing a first semiconductor layer over the N-well as taught by Sun et al. in order to improve an efficiency of applying the bias for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 25, Sun et al. disclose forming a shallow trench isolation region (23) adjacent the first semiconductor fin (32N) and in contact with the N-well (25), wherein the cap layer (a layer 43C functioning as a cap layer or 48 functioning as a cap layer) is formed after the STI region (23) and wherein the cap layer (the layer 43C functioning as the cap layer or 48 functioning as the cap layer) is formed on the STI region (23).

    PNG
    media_image6.png
    466
    663
    media_image6.png
    Greyscale

With regard to claim 26, Sun et al. disclose forming a second semiconductor fin (31P, 33S), wherein forming the second semiconductor fin comprises:
performing an ion implantation process on the substrate to form a P-well (24); and
epitaxially growing a third semiconductor layer (33S, 31P) over the P-well (region 24, column 19, lines 15 – 19), the third semiconductor layer (33S, 31P) comprising silicon (a semiconductor material includes silicon material), wherein an uppermost surface (a top surface) of the third semiconductor layer (33S, 31P) is level with an uppermost surface of the second semiconductor layer (34S), and wherein a lowermost surface (a bottom surface) of the third semiconductor layer (33S, 31P) is level with a lowermost surface of the first semiconductor layer (32N).
With regard to claim 27, Sun et al. disclose the cap layer (the layer 43C functioning as the cap layer or 48 functioning as the cap layer) further is formed in contact with sidewalls of the first semiconductor layer (32N) and indirectly contact with sidewalls of the N-well (25).

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2014/0273360) in view of Sun et al. (9,461,054) and further in view of Balakrishnan et al. (11,018,254).
With regard to claim 24, Cheng et al. disclose the first monocrystalline material (2) comprises silicon (for example, see paragraph [0043]), and wherein the first polycrystalline material (31) comprises silicon (polycrystalline material includes silicon material; for example, see paragraph [0070]), but and Sun et al. does not disclose the second monocrystalline material (140) comprises silicon germanium.
However, Balakrishnan et al. disclose the second monocrystalline material (140) comprises silicon germanium. (column 8, lines 19, 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Cheng et al.’s device to have the second monocrystalline material comprises silicon germanium as taught by Balakrishnan et al. in order to ensure lattice constants different from each other for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
10.	Claims 12, 13, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 12, 13, 22, 23 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the first 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/TAN N TRAN/
Primary Examiner, Art Unit 2826